Citation Nr: 0310853	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-01 877	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening the claim of entitlement to service 
connection for bilateral pes cavus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1975 to January 
1977, and from May 1979 to July 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating action, as well as 
subsequent February and April 2002 determinations, which 
found that new and material evidence had been submitted to 
reopen the previously denied claim but that service 
connection on the merits was not warranted.  The Board is 
required to consider the issue of finality prior to any 
consideration on the merits.  38 U.S.C.A. §§ 7104(b), 5108; 
see Barnett v. Brown, 8 Vet. App. 1 (1995), affirmed by 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
decision herein thus addresses the finality question and 
appellate review of the merits of the veteran's claim is 
deferred pending the action requested in the remand portion 
of this decision.

In January 2002, the veteran testified at a hearing before a 
Hearing Officer at the Department of Veterans Affairs (VA) 
Regional Office (RO).  In October 2002, he testified at a 
hearing before the undersigned at the RO.  Transcripts of 
both hearings are associated with the claims folder.


FINDINGS OF FACT

1.  By unappealed rating action of November 1999, the RO 
denied service connection for bilateral pes cavus.

2.  The evidence received since the November 1999 rating 
action is not cumulative or redundant of evidence previously 
of record, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral pes 
cavus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service, or if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) 
(2002).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(a)(b)(c) (2002).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the VA shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that new evidence could be sufficient 
to reopen a claim for service connection if it contributed to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus, that the credibility of the evidence is to 
be presumed, was not altered by the Federal Circuit's 
decision in Hodge.



Analysis

By rating action dated in November 1999 the RO denied service 
connection for bilateral pes cavus on the grounds that new 
and material evidence had not been received to alter the 
factual basis that this disorder existed prior to service and 
had not been aggravated thereby.  

The evidence considered by the RO in November 1999 included 
service medical records.  Relevant to the veteran's first 
period of service, the December 1974 entrance examination 
noted normal feet.  Pes cavus was noted on the November 1976 
report of examination at separation.  The veteran's feet were 
noted to be normal on the October 1977 report of examination 
for reserve service.  Entrance and separation examinations 
are not available for the veteran's second period of service.  
The available records show that the veteran's feet were 
normal at the time of the June 1980 re-enlistment examination 
and also at the time of examination in May 1982.  In October 
1982, the veteran was seen with a high-arch and complaints of 
shin-splint-type pain in the right fibula.  The assessment in 
November 1982 was pes cavus; boots with ripple soles were 
prescribed.  The veteran was seen again for complaints 
related to bilateral pes cavus and forefoot valgus in 
February, April, May, and September 1983 and January 1984.  
The feet were noted to be normal on re-enlistment examination 
of February 1984.  

In November 1999, the RO also considered the following:  
post-service VA medical records showing evaluation of the 
veteran for foot deformities in May 1987 with a diagnosis of 
bilateral cavus feet in May 1989; the March 1996 statement of 
R. Ambrose, Jr., D.P.M., who found a congenital heel varus 
condition with associated pes cavus; and, Dr. Ambrose's 
September 1999 evaluation report.  

The RO notified the veteran of the November 1999 rating 
action by letter dated in December 1999.  The veteran did not 
initiate an appeal to the Board within one year, and the 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.302(a), 20.1103 (2002).

The evidence added to the record since the final November 
1999 rating action includes an undated medical examination 
report from M. Diment, M.D.  Dr. Diment noted that the 
veteran had congenital heel varus and a supinated high-arched 
foot, and opined that an in-service injury and years of heavy 
military service aggravated the veteran's underlying 
condition and ultimately resulted in foot disability of a 
severity to make him a candidate for hind foot 
reconstruction.  Also, in a January 2001 statement, S. 
Pulisetty, M.D., stated that she reviewed the veteran's 
service medical records from 1975 to 1984, and confirmed that 
they showed that the veteran sought medical attention for 
painful feet due to congenital pes cavus deformity from 1982 
onwards and also confirmed that the deformity worsened while 
the veteran was in military service.  Also of note is the 
veteran's testimony at the January 2002 RO hearing and the 
October 2002 Board hearing, wherein he stated that he had no 
foot problems prior to his military service, but that his 
service may have aggravated his feet.  

The Board finds that the above-cited evidence is "new," in 
that it was not previously considered by agency 
decisionmakers, and also that it is "material" for the 
purpose of reopening the claim, as it shows the current 
existence of a bilateral pes cavus disorder that competent 
medical professionals have causally related to the veteran's 
military service.  The Board thus finds that this new 
evidence is so significant that it must be considered to 
fairly decide the merits of the claim for service connection 
for bilateral pes cavus.  As such, the claim is reopened.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  

The liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  The decision herein reflects, 
however, that the Board has reopened the veteran's claim, an 
entirely favorable decision.  Moreover, the Board has 
determined that additional RO consideration and remand 
development is indicated in this case, and will be 
accomplished prior to consideration of the merits of the 
veteran's service connection claim.  As such, the VCAA and 
implementing regulations do not prevent the Board from 
rendering a decision on this aspect of the claim, and all 
notification and development action needed to render a fair 
decision on this aspect of the claim on appeal has been 
accomplished.


ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim for service 
connection for bilateral pes cavus is granted.


REMAND

A review of the claims file, to include the veteran's January 
and October 2002 hearing testimony, discloses that the 
evidentiary record is incomplete in that it does not contain 
entrance or separation examinations for the veteran's second 
period of active military service, and in that the veteran 
has identified the existence of records of additional VA and 
private treatment.  Further, based on the evidence of in-
service problems with pes cavus and a continuity of 
symptomatology thereafter, as well as contemporary medical 
opinions indicating possible aggravation of the pes cavus by 
service, the Board finds that a medical nexus opinion must be 
obtained to fulfill the VA's duty to assist.  Lastly, the 
record does not show that the RO has sent the veteran any 
correspondence addressing the VCAA notice and duty to assist 
provisions as they pertain to the service connection claim 
currently on appeal, to particularly include the duty imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) requiring 
the VA to explain what evidence will be obtained by whom.  
See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002).  
Action by the RO, not the Board, is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  



For the above reasons, this case is REMANDED to the RO for 
the following:  

1.  The RO should furnish the veteran and 
his representative a letter notifying him 
of the VCAA, and the duties to notify and 
assist imposed thereby, specifically as 
regards the claim currently on appeal.  
The letter should include a summary of the 
evidence currently of record, and specific 
notice as to the type of evidence 
necessary to substantiate that claim.  To 
ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that he provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite him to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.

2.  After receiving the veteran's 
response, the RO should assist him by 
undertaking all necessary development 
indicated in 38 C.F.R. § 3.159 and 
contacting him for identification of, and 
then obtaining and associating with the 
claims folder, all outstanding pertinent 
VA and private medical records of his 
treatment and evaluation for bilateral pes 
cavus.  Specifically, the RO should 
request the veteran to identify the dates 
and places of all VA medical treatment and 
evaluation for foot problems since 
separation from service, and obtain all 
such records up to the present time.  

After obtaining signed authorization from 
the veteran, the RO should obtain all 
clinical office records and other medical 
reports pertaining to his treatment or 
evaluation for foot problems from the 
following:  

Richard F. Ambrose, Jr., D.P.M., 
P.C., Podiatric Physician & Surgeon, Mill 
Road, Adrian, Michigan 49221 (from 
September 1999 to the present time); 
Drs. Keener, Demots, and Lentz, 777 
Kimole Lane, Suite 230, Adrian, Michigan 
49221 (from 1996 to the present time); 
Michael T. Diment, M.D., Southeastern 
Orthopedics, P.C., Bone and Joint Surgery, 
770 Riverside Avenue, Adrian, Michigan 
49221 (from 2000 to the present time); 
Shailaja Pulisetty, M.D., Internal 
Medicine, 201 West Main Street, Morenci, 
Michigan 49256 (all records up to the 
present time).  

The RO should also obtain pertinent 
records from any other relevant sources or 
facilities identified by the veteran, to 
include the unnamed Toledo specialist 
identified by the veteran on page 7 of the 
January 2002 RO hearing transcript, and 
from Dr. Keys and his unnamed partner 
identified by the veteran on page 9 of the 
October 2002 Board hearing transcript.  

If any requested records are unavailable, 
or the search for such records otherwise 
yields negative results, that fact should 
be clearly documented in the claims 
folder, and the veteran and his 
representative so notified.  

The veteran may also submit any medical 
records in his possession; the RO should 
give him the opportunity to do so prior to 
arranging for him to undergo a VA 
examination.

2.  The RO should contact the service 
department and the National Personnel 
Records Center and attempt to obtain 
entrance and separation examination 
reports of the veteran for his second 
period of active service in May 1979 and 
July 1984, respectively.  All records 
received and all responses, negative and 
positive, from the contacted entities 
should be associated with the claims 
folder.

3.  After additionally-received records 
and responses have been associated with 
the claims folder, the RO should schedule 
the veteran for a VA podiatric examination 
to determine the nature and etiology of 
existing bilateral foot disability, 
including pes cavus.  The notice to the 
veteran and his representative to report 
for the examination should include 
citation of the provisions of 
38 C.F.R. § 3.655(a), (b) (2002), 
specifically advising the veteran that if 
he fails to report for the examination 
without good cause, his claim shall be 
rated based on the evidence of record. 

The entire claims folder, to include a 
complete copy of this REMAND, must be made 
available to the examining physician; 
review of such should be reflected in the 
completed examination report.  

All indicated tests and studies should be 
performed, a narrative interpretation of 
which should be associated with the 
completed examination report.  

The examiner is requested to identify the 
correct diagnoses for each currently-
manifested foot disability.  

For each diagnosis, the examiner is 
requested to state whether such existed 
prior to the veteran's entrance into 
active military service, and to explain 
the basis for such conclusion by citing to 
specific medical records.  

For each foot disability found to have 
existed prior to service, the examiner is 
requested to state whether or not such 
increased in severity during active 
service, and if so, whether or not such 
increase was due to the natural progress 
of the condition.  

For each foot disability not found to have 
existed prior to service, the examiner is 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that such had its onset during military 
service, or is otherwise causally related 
to any incident of service.  

All examination findings, together with 
the complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in a typewritten report.

4.  Thereafter, the RO must also review 
the claims folder and ensure that all 
requested remand development as well as 
any additional notification and 
development action required by the VCAA is 
completed.  Any indicated corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Following satisfactory completion of 
the requested development and any further 
indicated development, the RO should re-
adjudicate the claim for service 
connection for bilateral pes cavus on a de 
novo basis.  If the benefit sought on 
appeal remains denied, a supplemental 
statement of the case should be issued to 
the veteran and his representative, which 
should include recitation of the evidence 
considered, all potentially-applicable 
laws and regulations (to include those 
pertaining to the presumption of soundness 
and the presumption of aggravation), and 
the legal bases for the denial.  The 
veteran and his representative should be 
afforded the appropriate opportunity to 
respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran may furnish additional evidence and/or 
argument during the appropriate timeframe.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                     
______________________________________________
	J. M. DALEY
	Acting Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



